In a condemnation proceeding, pursuant to a judgment of condemnation, to ascertain the compensation to be made to the owners of property, the plaintiff appeals from so much of a final- order of the Supreme Court, Westchester County, -made February 2, 1960, after trial before Commissioners of Appraisal, as awarded defendants $36,150 as damages for the taking of an easement in and across the property of the defendant hospital, and as awarded defendants an extra allowance and costs. Plaintiff also brings up for review: (1) the report of the Commissioners of Appraisal, dated June 15, 1959, and (2) the intermediate order of said court, dated November 2, 1959, which granted plaintiff’s motion for reargument and, upon reargument, adhered to the court’s prior decision granting the motion of the defendant hospital to confirm said report and for a final order. Final order, insofar as appealed from, affirmed, with costs to defendant hospital; intermediate order affirmed, with $10 costs and disbursements to defendant hospital. No opinion. Nolan, P. J., Beldóek, Kleinfeld, Christ and Pette, JJ., concur.